Title: Board of Admiralty to James Nicholson, 22 May 1780
From: Board of Admiralty
To: Nicholson, James



Sir
May 22d 1780

The Board are favoured with your letter of the 3d instant acknowledging the receipt of theirs of the 17th ultimo, wherein the[y] expressly directed you to proceed with the Trumbull on A short Cruize so as to return to the Delaware by the latter end of June in Order to join the Confederacy Saratoga & Deane for the execution of a particular plan concerted by this Board.
The Board are concerned to find your last letter seems to indicate an intention of your concerting with the private ship of war Mifflin upon a different plan. We now repeat our former Order viz. that you make A short Cruize so as to return to the Delaware as above directed. We are
Your Hble servants by Order
John Brown sec
